 

Exhibit 10.1

 

[temple_logo.jpg] 



SPONSORED

RESEARCH AGREEMENT

 

THIS AGREEMENT, effective this day of 19th, March 2012, by and between Temple
University – Of the Commonwealth System of Higher Education (hereinafter
referred to as "University") and Save The World Air, Inc. , having a principal
place of business at: 735 State Street, Suite 500, Santa Barbara, CA 93101
(hereinafter referred to as "Sponsor").

 

RECITALS:

 

1. The research program contemplated by this Agreement is of mutual interest and
benefit to University and Sponsor, will further the multiple missions of
University (Instruction, Research, and Public Service) in a manner consistent
with its status as a non-profit, tax-exempt, educational institution, and may
derive benefits for Sponsor, University, and society by the advancement of
science and engineering through discovery;

 

2. Sponsor has expressed a desire to engage University to create or enhance
technologies that will assist in Sponsor's development and commercialization of
new products and/or processes;

 

3. University's research capabilities reflect a substantial public investment
which University, as a part of its mission, wishes to utilize in a cooperative
and collaborative research effort with Sponsor in order to meet the above stated
needs;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
below, the parties hereto agree to the following:

 

Article 1 – Definitions

 

As used herein, the following terms shall have the following meanings:

 

1.1 "Project" shall mean the research described in Appendix A hereof, under the
direction of Dr. Rongjia Tao, Ph.D. (hereinafter referred to as "Principal
Investigator").

 

1.2 "Intellectual Property" shall mean certain inventions and/or discoveries
conceived and/or reduced to practice in performance of this Project and
resulting in patents, divisions, continuations, or substitutions of such patent
applications and all reissues thereof, upon which a University employee or agent
is a named inventor.

 

1.3 "Proprietary Information" shall mean any written information and data marked
proprietary or non-written information and data disclosed which is identified at
the time of disclosure as proprietary and is reduced to writing and transmitted
to the other party within sixty (60) days of such non-written disclosure.

 

Article 2 - Period of Performance

 

Period of performance shall be from April 1, 2012 to April 1, 2014 (hereinafter
referred to as "Period of Performance").

 

Article 3 - Research Work

 

University shall commence the performance of Project on the first day of Period
of Performance and shall use reasonable efforts to perform Project substantially
in accordance with the terms and conditions of this Agreement.

Page 1 of 6

 

 [temple_logo.jpg]

Article 4 - Reports

 

Upon receipt by University of the fiscal consideration identified in Section 5,
the Principal Investigator shall furnish Sponsor with subsequent quarterly
reports regarding Project as specified in Appendix A.

 

Article 5 - Fiscal Considerations

 

5.1 This is a Sponsor-funded Agreement. Total cost to Sponsor shall not exceed
Five Hundred Thousand Dollars ($500,000.00) and payable in quarterly
installments of Sixty-Two Thousand and Five Hundred Dollars ($62,500.00) by
Sponsor to University. Payments shall be made by Sponsor within thirty (30) days
of receipt of monthly invoices.

 

5.2 University shall retain title to any equipment purchased with funds provided
by Sponsor under this Agreement.

 

5.3 In the event of early termination of this Agreement pursuant to Article 10
hereof, Sponsor shall pay all existing costs and non-cancelable obligations
incurred by University as of the date of termination.

 

Article 6 - Publicity

 

Neither party to this Agreement will use the name of the other party, nor of any
member of the other party's employees, in any publicity, advertising, or news
release without the prior written approval of an authorized representative of
that party.

 

Article 7 - Publication

 

7.1 It is the purpose of this clause, in conjunction with Article 8 -
Confidentiality, to balance Sponsor's need to protect commercially feasible
technologies, products, or processes with University's public responsibility to
freely disseminate scientific findings for the advancement of knowledge.
University recognizes that the public dissemination of information based upon
Research performed under this Agreement cannot contain Proprietary Information
nor should it jeopardize Sponsor's ability to commercialize Intellectual
Property developed hereunder. Further, University acknowledges that commercially
sensitive information related to the design or composition of specified products
or processes is not of general interest, while its confidentiality may be
critical to the commercialization of said products or processes. Similarly,
Sponsor recognizes that the scientific results of Project must be publishable
and, subject to the confidentiality provisions of the Agreement, may be
presented in forums such as symposia or international, national or regional
professional meetings, or published in vehicles such as books, journals,
websites, theses, or dissertations.

 

7.2 University agrees not to publish or otherwise disclose Proprietary
Information. Sponsor agrees that University, subject to review by Sponsor, shall
have the right to publish results of Project which are not proprietary to the
design or composition of specified products or processes derived from Project.
Sponsor shall be furnished copies of any proposed publication or presentation at
least thirty (30) days before submission of such proposed publication or
presentation. During that time, Sponsor shall have the right to review the
material for Proprietary Information provided by Sponsor and to assess the
patentability of any invention described in the material. If Sponsor decides
that a patent application should be filed, the publication or presentation shall
be delayed an additional sixty (60) days or until a patent application is filed,
whichever is sooner. At Sponsor's request, Proprietary Information provided by
Sponsor shall be deleted.

 

Article 8 - Confidentiality

 

8.1 Prior to disclosure of Proprietary Information to University by Sponsor,
Sponsor shall notify Principal Investigator of its intent to disclose
Proprietary Information; and Principal Investigator shall have the right to
decline receipt of said information. Said Proprietary Information shall be sent
only to Principal Investigator.

 

8.2 Each party to this Agreement agrees to treat Proprietary Information
received from the other with the same degree of care with which it treats its
own Proprietary Information and further agrees not to disclose such Proprietary
Information to a third party without prior written consent from the party
disclosing Proprietary Information.

Page 2 of 6

 

 [temple_logo.jpg]

 

8.3 The foregoing obligations of non-disclosure do not apply to Proprietary
Information which:

 

(a) was known to the recipient prior to the disclosure hereunder;

 

(b) was received from a third party not under an obligation of confidence to
recipient;

 

(c) is in the public domain at the time of disclosure hereunder or subsequently
entered the public domain

without the fault of the recipient;

 

(d) has been independently developed by a third party that has not had access
directly or indirectly to Proprietary Information, and such third party can
substantiate any claim of independent development by written evidence; or

 

(e) is required to be disclosed by law.

 

8.4 Unless otherwise agreed to in writing, neither party hereto shall have any
obligation of confidentiality under this Agreement after the earliest of either
the fifth anniversary of the conclusion of Period of Performance or termination
in accordance with Article 10.

 

Article 9 - Intellectual Property

 

9.1 The purpose of this clause is to balance Sponsor's ability to reasonably
exploit, with due competitive advantage, the commercial viability of
technologies, products, or processes that may arise from this Agreement with
University's responsibility to ensure the broadest public benefit from the
results of University research. University recognizes that one of the prime
reasons Sponsor has entered into this Agreement is an effort to secure, through
the creation or enhancement of technologies, a market position with regard to
its products or processes. At the same time, Sponsor recognizes that University
has an obligation to utilize the knowledge and technology generated by
University research in a manner which maximizes societal benefit and economic
development and which provides for the education of graduate and undergraduate
students.

 

9.2 Pursuant to Article 4, University will disclose to Sponsor in writing any
information that University deems may be relevant to Intellectual Property made
during the Project performed hereunder. Such disclosure shall be provided and
maintained by Sponsor in confidence pursuant to the terms of Article 8.

Sponsor shall have up to sixty (60) days from the receipt of the disclosure to
inform University whether it elects to have University file a patent application
thereon pursuant to the procedures set forth below.

 

9.3 All rights and title to Intellectual Property shall be subject to that
Exclusive License Agreement between Temple and Company (as defined therein)
dated August 1, 2011.

 

9.4 University shall file and prosecute patent applications, using counsel of
University's choice after due consultation with Sponsor. University shall keep
Sponsor advised as to all developments with respect to application(s) and shall
supply copies of all papers received and filed in connection with the
prosecution to Sponsor. Sponsor shall reimburse University for all costs
incurred in connection with such preparation, filing, and prosecution of
patent(s).

 

9.5 Within nine (9) months of the filing date of a U.S. patent application, the
Sponsor shall provide to University a written list of foreign countries in which
applications should be filed. If Sponsor elects to discontinue financial support
of any patent prosecution, in any country, University shall, independent of
Sponsor, be free to continue prosecution at University's expense. In such event,
University shall have no further obligation to Sponsor in regard to such patent
applications or patents.

Page 3 of 6

 

 

[temple_logo.jpg] 

 

 

9.6 Copyright to copyrightable materials, including computer software, resulting
from Project shall vest in University with a royalty-free license to Sponsor for
its non-commercial use. Upon Sponsor’s written request, University shall grant
to Sponsor an option to license any such material(s) it wishes to develop for
commercial purposes on reasonable terms and conditions, including a reasonable
royalty, as the parties hereto agree in a subsequent writing.

 

9.7 Sponsor understands that University must comply with the provisions of the
Bayh-Dole Act. To the extent that U. S. Government's approval may be deemed
necessary to transfer license rights hereunder to Sponsor, Sponsor shall provide
whatever reasonable assistance is required, and will reimburse University for
all external costs associated therewith.

 

Article 10 - Termination

 

10.1 Either party may terminate this Agreement upon ninety (90) days prior
written notice to the other.

 

10.2 In the event that either party hereto shall commit any material breach of
or default in any terms or conditions of this Agreement, and also shall fail to
reasonably remedy such default or breach within sixty (60) days after receipt of
written notice thereof by the non-breaching party, the non-breaching party may,
at its option and in addition to any other remedies which it may have at law or
in equity, terminate this Agreement by sending notice of termination in writing
to the other party to such effect. Termination shall be effective as of the day
of the receipt of such notice.

 

10.3 Termination of this Agreement by either party for any reason shall not
affect the rights and obligations of the parties accrued prior to the effective
date of termination of this Agreement, except insofar as Sponsor's breach of
contract for failure to make payments under Article 5 shall cause Sponsor to
forfeit its rights under Article 9. The rights and obligations of Article 8 of
this Agreement shall survive termination.

 

Article 11 - Independent Contractor

 

11.1 In the performance of the Project, both parties shall be deemed to be and
shall be independent contractors.

 

11.2 Neither party hereto is authorized or empowered to act as agent for the
other for any purpose and shall not on behalf of the other enter into any
contract, warranty, or representation as to any matter. Neither party shall be
bound

by the acts or conduct of the other.

 

Article 12 - Indemnity

 

Each party assumes all risks of personal injury, bodily injury including death,
and property damage caused by the negligent acts or omissions of that party.
Except as provided above, Sponsor shall fully indemnify and hold harmless
University against all claims and costs (including counsel fees) arising out of
Sponsor's use and/or mis-use, commercialization, or distribution of information,
materials or products which result in whole or in part from the research
performed pursuant to this Agreement. Sponsor will hold University harmless from
any claims arising from third party claims that the work performed hereunder
infringes third party intellectual property rights. University has no knowledge
of any such claims.

 

Article 13 - Notices

 

Notices, invoices, communications, and payments hereunder shall be deemed made
if given by overnight courier or by registered or certified envelope, post
prepaid, and addressed to the party to receive such notice, invoice or
communication at the address given below or such other address as may hereafter
be designated by notice in writing:

 

If to Sponsor:

 

Name/Title _____________________________   Phone: _________________ Address
_____________________________   Fax: _________________       Email:
_________________ City/State/Zip _____________________________      

Page 4 of 6

 

[temple_logo.jpg] 

 

If to University:

 

 Eleanor M. Cicinsky     Senior Grants and Contracts Administrator Phone:
215-204-8691 Office of Sponsored Programs Fax: 215-204-7486 1938 Liacouras Walk,
2nd Floor Email:  ecicinsk@temple.edu Philadelphia, PA 19122-6023    

 

 

If Payment Matters:

 

Research Accounting Services Phone: 215-962-2050 Jeanette Pastelak, Director    
RAS: 1852 N. 10th Street, 083-11 Email: pastelak@temple.edu Philadelphia, PA
19122-6023    

 

If Technical Issue:

 

PI Dr.Rongjia Tao, Ph.D. Phone: 215-204-7651 Title Professor of Physics Fax:
215-204-5652 Campus Address BA212, Barton Hall Email: rtao@temple.edu   Temple
University     City/State/Zip  Philadelphia, PA 19122-6082    

 



Notice given pursuant to this Article shall be effective as of the day of
receipt of notice.

 

Article 14 - Governing Law

 

Both parties agree to comply with all applicable federal, state, and local laws
and regulations in the performance of this Project, as well as any requirements
under any applicable protocol or statement of work. This Agreement shall be
governed and construed in accordance with the laws of the Commonwealth of
Pennsylvania.

 

Article 15 - Dispute Resolution

 

In the event of any claim, dispute or controversy arising under, out of, or in
connection with this Agreement, the parties shall appoint a representative and
negotiate in good faith for a period of not less than sixty (60) days. If the
representatives of the parties have not been able to resolve the dispute within
such sixty (60) days, the parties shall have the right to pursue any other
remedies legally and equitably available to resolve such dispute in either the
Courts of the Common Pleas of Philadelphia County of Pennsylvania or in the
United States District Court for the Eastern District of Pennsylvania, to whose
jurisdiction for such purposes the University and Sponsor each hereby
irrevocably consents and submits.

 

Notwithstanding the foregoing, nothing in this clause shall be construed to
waive any rights or timely performance of any obligations existing under this
Agreement.

 

Article 16 - General Provisions

 

16.1 Non-assignability -- The rights and obligations of the parties under this
Agreement shall not be assignable without the prior written permission of the
other party.

 

16.2 Severability -- If any provision hereof is held unenforceable or void, the
remaining provisions shall be enforced to the extent possible in accordance with
the terms herein.

 

16.3 Entire Agreement -- This Agreement contains the entire and only agreement
between the parties respecting the subject matter hereof and supersedes or
cancels all previous negotiations, agreements, commitments and writings between
the parties on the subject of this Agreement. Should processing of this
Agreement require issuance of a purchase order or other contractual document,
all terms and conditions of said document are hereby deleted in entirety. This
Agreement may not be amended in any manner except by an instrument in writing
signed by the duly authorized representatives of each of the parties hereto.

Page 5 of 6

 

 [temple_logo.jpg]

 

16.4 Export Control Regulations -- Sponsor agrees that it shall comply with all
applicable export control regulations of the United States of America. Sponsor
shall be responsible for obtaining all information regarding such regulations
that is necessary for Sponsor to comply with such regulations.

 

IN WITNESS WHEREOF, the parties hereto have caused these presents to be executed
in duplicate as of the day and year first above written.

 

By An Authorized Official of University

 

Name: Kenneth H. Kaiser     Title: Senior Associate Vice President for Finance
and Human Resources     Date: ____________________________________    

 

   

By An Authorized Official of Sponsor  

   

 

Name: ____________________________________       Title:
____________________________________     Date:
____________________________________    

 

 

 

 

 



Page 6 of 6

 

